Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered May 16, 1995, convicting him of forgery in the second degree (two counts), criminal possession of a forged instrument in the second degree (six counts), criminal possession of stolen property in the fourth degree (four counts), petit larceny (two counts), criminal impersonation in the second degree (two counts), and criminal possession of stolen property in the fifth degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the alleged plea agreement the defendant seeks to *368enforce does not appear on the record, the County Court properly denied, without a hearing, his motion for specific performance of the plea agreement (see, People v Huertas, 85 NY2d 898, 899; People v Curdgel, 83 NY2d 862, 863; People v Hood, 62 NY2d 863, 865; People v Frederick, 45 NY2d 520, 527; cf., People v Danny G., 61 NY2d 169; Matter of Benjamin S., 55 NY2d 116). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.